UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-22228 Investment Company Act file number PNMAC Mortgage Opportunity Fund, LP (Exact name of registrant as specified in charter) 6101 Condor Drive Moorpark , California 93021 (Address of principal executive offices) (Zip code) Jeff Grogin, Secretary PNMAC MORTGAGE OPPORTUNITY FUND, LP 6101 Condor Drive Moorpark, California 93021 (Name and address of agent for service) Copies to: Richard T. Prins, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (818) 224-7050 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 EXPLANATORY NOTE The Registrant is filing this amendment to its Form N-CSR for the fiscal year ended December 31, 2013, originally filed with the Securities and Exchange Commission on March 10, 2014. The purpose of this amendment is to include the audited financial statements relating to the Registrant’s significant subsidiaries - PNMAC Mortgage Co. Funding, LLC and PNMAC Mortgage Co. Funding II, LLC – as of and for the year ended December 31, 2013 and updated certifications attached as Exhibit 99. Except as set forth above, this amendment does not amend, update or change any other items or disclosures found in the original Form N-CSR filing. Item 1. Reports to Stockholders. PNMAC Mortgage Opportunity Fund, LP Annual Report As of and for the year ended December 31, 2013 PNMAC Mortgage Opportunity Fund, LP Table of Contents Page Financial Statements Statement of Assets and Liabilities 2 Schedule of Investments 3 Statement of Operations 4 Statements of Changes in Partners’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 10 Report of Independent Registered Public Accounting Firm 24 Additional Information 25 Directors and Officers 27 PNMAC Mortgage Opportunity Fund, LP Statement of Assets and Liabilities December 31, 2013 Assets: Investments at fair value (cost $263,256,245) $ Interest receivable Other assets Total assets Liabilities: Payable to investment manager Accrued expenses Total liabilities Partners’ capital $ Partners’ capital consists of: General partner $ Limited partner Total partners’ capital $ The accompanying notes are an integral part of these financial statements. 2 PNMAC Mortgage Opportunity Fund, LP Schedule of Investments December 31, 2013 Shares or Principal Description Amount Fair Value INVESTMENTS - 100%* Mortgage Investments - 98%* PNMAC Mortgage Co. Funding, LLC ^ $ $ PNMAC Mortgage Co. Funding II, LLC ^ PNMAC Mortgage Co (FI), LLC ^ PNMAC Mortgage Co., LLC ^ Total Mortgage Investments (Cost $254,664,287) Mortgage-Backed Security - 2% * SWDNSI Trust Series 2010-2 ^ $ Total Mortgage-Backed Security (Cost $5,225,418) Short-Term Investment - <1% * BlackRock Liquidity Funds: TempFund Institutional Shares Total Short-Term Investment (Cost $3,366,540) TOTAL INVESTMENTS (Cost $263,256,245) Liabilities in excess of other assets - <(1%)* ) TOTAL PARTNERS’ CAPITAL - 100%* $ * Percentages are stated as a percent of partners’ capital ^ Investment represents securities held or issued by related parties All investments are in the United States of America. The accompanying notes are an integral part of these financial statements. 3 PNMAC Mortgage Opportunity Fund, LP Statement of Operations For the Year Ended December 31, 2013 Investment income Dividends $ Interest Total investment income Expenses Investment advisory fees Insurance Directors’ fees and expenses Administration fees Professional fees Custody fees Other Total expenses Net investment income Net change in unrealized gain on investments Net change in unrealized gain on investments Net increase in partners’ capital resulting from operations $ The accompanying notes are an integral part of these financial statements. 4 PNMAC Mortgage Opportunity Fund, LP Statements of Changes in Partners’ Capital For the Years Ended December 31, 2013 and 2012 General Limited Partner Partner Total Partners’ capital, December 31, 2011 $ $ $ Distributions - ) ) Increase in partners’ capital from operations: Net investment income Net change in unrealized gain on investments 6 Net change in Carried Interest ) - Net increase in partners’ capital from operations Partners’ capital, December 31, 2012 Distributions - ) ) Increase in partners’ capital from operations: Net investment income 40 Net change in unrealized gain on investments Net change in Carried Interest ) - Net increase in partners’ capital from operations Partners’ capital, December 31, 2013 $ $ $ The accompanying notes are an integral part of these financial statements. 5 PNMAC Mortgage Opportunity Fund, LP Statement of Cash Flows For the Year ended December 31, 2013 Cash flows from operating activities: Net increase in partners’ capital resulting from operations $ Adjustments to reconcile net increase in partners’ capital resulting from operations to net cash provided by operating activities: Purchases of Mortgage Investments ) Distributions from Mortgage Investments Sales and repayment of mortgage-backed securities Net sales of short-term investment Net change in unrealized gain on investments ) Changes in other assets and liabilities: Decrease in receivable from affiliates Increase in interest receivable ) Decrease in other assets Decrease in payable to investment manager ) Decrease in accrued expenses ) Net cash provided by operating activities Cash flows from financing activities: Capital distributions ) Net cash used in financing activities ) Net change in cash - Cash at beginning of year - Cash at end of year $ - The accompanying notes are an integral part of these financial statements. 6 PNMAC Mortgage Opportunity Fund, LP Financial Highlights As of and for the Years ended December 31, 2013, 2012, 2011, 2010, 2009 For the year ended December 31, 2013 General Limited Partner (1) Partner Total Total Return (2) Before Carried Interest % % % Carried Interest (3) % -1.40 % - After Carried Interest % % % Internal rate of return (4) % % % Ratio of net investment income to weighted average partners capital % % % Ratio of expenses to weighted average partners’ capital (1) -0.31
